Case 2:20-cv-11659-GAD-DRG ECF No. 35, PageID.325 Filed 06/23/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

TWIN FLAMES UNIVERSE.COM
INC., a Michigan corporation; MIND
ALIGNMENT PROCESS INC., a                       Case No.: 2:20-cv-11659-GAD-
Michigan corporation; JEFFREY AYAN,             DRG
an individual resident of Michigan; and
SHALEIA AYAN, an individual resident
of Michigan,                                    STIPULATION OF
                                                VOLUNTARY DISMISSAL as
              Plaintiffs,                       to Arcelia Francis Hugues

       vs.

LISA ELLE GIACOMINI, et al.,

              Defendants.



      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

Plaintiffs and Defendant Arcelia Francis Hugues, hereby stipulate and agree,

through undersigned counsel, that this action against Defendant and all claims that

were brought or could have been brought in the above-captioned action are

voluntarily dismissed with prejudice. The parties shall bear and be solely

responsible for their own respective attorneys’ fees and costs.

     Dated: June 23, 2021
Case 2:20-cv-11659-GAD-DRG ECF No. 35, PageID.326 Filed 06/23/21 Page 2 of 2




/s/Matthew Kerry__________             /Arcelia Hughes_________________
MATTHEW KERRY (P81793)                 By: Arcelia Francis Hugues
214 S Main St. Suite 200
Ann Arbor, MI 48104                    7994 State Route 20
Tel: (734) 263-1193                    Madison, NY 13402
Fax: (734) 661-0765                    Telephone: (315) 404-9442
Email: matt@kerrylawpllc.com           Email: archaicarcelia@zoho.com


Attorneys for Plaintiffs               Defendant Pro Se

So Ordered.

Dated: June 23, 2021               s/Gershwin A. Drain

                                   U.S. District Court Judge
